Exhibit 10.3

 

STEWART & STEVENSON SERVICES, INC.
NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made and entered into as of March 31, 2004 (the “Grant Date”),
is between Stewart & Stevenson Services, Inc., a Texas corporation (hereinafter
called the “Company”) and Max L. Lukens (hereinafter called the “Employee”).

 

WHEREAS, the Company has determined that its interests will be advanced by
providing an incentive to the Employee to acquire a proprietary interest in the
Company and, as a stockholder, to share in its success, with added incentive to
work effectively for and in the Company’s interest;

 

NOW THEREFORE, in consideration of the mutual promises hereafter set forth and
for other good and valuable consideration, the parties hereby agree as follows:

 


1.                                      GRANT.  PURSUANT TO THE PROVISIONS OF
THE STEWART & STEVENSON SERVICES, INC. 1988 NONSTATUTORY STOCK OPTION PLAN (THE
“PLAN”) THE COMPANY HEREBY GRANTS TO THE EMPLOYEE, SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN AND SUBJECT FURTHER TO THE TERMS AND CONDITIONS HEREIN
SET FORTH, THE RIGHT AND OPTION (THE “OPTION”) TO PURCHASE FROM THE COMPANY, ALL
OR ANY PART OF 200,000 SHARES OF COMMON STOCK, WITHOUT PAR VALUE, OF THE
COMPANY  (THE “STOCK”) AT THE PURCHASE PRICE OF $14.62 PER SHARE, SUBJECT TO
ADJUSTMENT AS PROVIDED IN THE PLAN.


 


2.                                      EXPIRATION OF OPTION.  THE OPTION SHALL
TERMINATE AND BECOME NULL AND VOID UPON THE EARLIEST TO OCCUR OF (1) THE TENTH
ANNIVERSARY OF THE GRANT DATE, (2) THE 30TH DAY AFTER THE SEVERANCE OF THE
EMPLOYMENT RELATIONSHIP BETWEEN THE EMPLOYEE AND THE COMPANY AND ALL OF ITS
AFFILIATES FOR ANY REASON OTHER THAN DEATH, DISABILITY, RETIREMENT, OR FOR
CAUSE, (3) THE FIRST ANNIVERSARY OF THE SEVERANCE OF THE EMPLOYMENT RELATIONSHIP
BETWEEN THE EMPLOYEE AND THE COMPANY AND ALL OF ITS AFFILIATES DUE TO DEATH,
DISABILITY OR RETIREMENT, OR (4) THE DATE OF THE SEVERANCE OF THE EMPLOYMENT
RELATIONSHIP BETWEEN THE EMPLOYEE AND THE COMPANY AND ALL OF ITS AFFILIATES FOR
CAUSE.   IN THE EVENT OF THE  SEVERANCE OF THE EMPLOYMENT  RELATIONSHIP BETWEEN
THE EMPLOYEE AND THE COMPANY AND ALL OF ITS AFFILIATES FOR ANY REASON OTHER THAN
DEATH, DISABILITY, RETIREMENT OR CAUSE, THE OPTION SHALL NOT CONTINUE TO VEST
AFTER SUCH SEVERANCE OF EMPLOYMENT.


 


3.                                      VESTING OF OPTION.


 

The Option is exercisable in accordance with the following schedule:

 


(I)                                     ON THE FIRST ANNIVERSARY OF THE GRANT
DATE, THE OPTION MAY BE EXERCISED WITH RESPECT TO UP TO FIFTY PERCENT (50%) OF
THE SHARES SUBJECT TO THE OPTION; AND


 


(II)                                  ON THE SECOND ANNIVERSARY OF THE GRANT
DATE THE OPTION SHALL BE EXERCISABLE IN FULL.


 

Notwithstanding the foregoing, upon the death, Disability or Retirement of the
Employee prior to the expiration of the Option, the Option shall be exercisable
in full.

 

--------------------------------------------------------------------------------


 

Further, notwithstanding the foregoing or any provision of the Plan, upon the
occurrence of a “change in control” (as defined in the Severance Agreement
between the Company and the Employee dated effective as of February 1, 2004)
prior to the expiration of the Option, the Option shall be exercisable in full.

 

Further, notwithstanding the foregoing or any provision of the Plan, upon the
termination of the Employee’s employment by the Company other than for “cause”
or by the Employee for “good reason” (as such terms are defined in the
Employment Agreement between the Company and the Employee dated effective as of
February 1, 2004) prior to the expiration of the Option, the Option shall be
exercisable in full.

 


4.                                      CERTAIN TERMINATIONS AGREED TO
CONSTITUTE RETIREMENT.  ANY TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY THE
COMPANY OTHER THAN FOR “CAUSE” OR BY THE EMPLOYEE FOR “GOOD REASON” (AS SUCH
TERMS ARE DEFINED IN THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE
EMPLOYEE DATED EFFECTIVE AS OF FEBRUARY 1, 2004) PRIOR TO THE EXPIRATION OF THE
OPTION SHALL BE TREATED AS A RETIREMENT FOR ALL PURPOSES OF THE PLAN AND THIS
AGREEMENT.


 


5.                                      MANNER OF EXERCISE.  THE EMPLOYEE SHALL
EXERCISE THE OPTION BY WRITTEN NOTICE TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES AS TO WHICH THE OPTION IS BEING EXERCISED.


 


6.                                      PAYMENT OF PURCHASE PRICE UPON
EXERCISE.  AT THE TIME OF ANY EXERCISE, THE PURCHASE PRICE OF THE SHARES AS TO
WHICH THE OPTION IS EXERCISED SHALL BE PAID TO THE COMPANY IN CASH OR WITH STOCK
ALREADY OWNED BY THE EMPLOYEE FOR AT LEAST SIX MONTHS (‘MATURE SHARES”) HAVING A
TOTAL FAIR MARKET VALUE, AS DETERMINED BY THE COMMITTEE APPOINTED PURSUANT TO
PARAGRAPH 3 OF THE PLAN, EQUAL TO THE PURCHASE PRICE, OR A COMBINATION OF CASH
AND MATURE SHARES HAVING A TOTAL FAIR MARKET VALUE, AS SO DETERMINED, EQUAL TO
THE PURCHASE PRICE.


 


7.                                      TRANSFER.  THE OPTION SHALL NOT BE
TRANSFERABLE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND
MAY NOT BE PLEDGED, HYPOTHECATED, ENCUMBERED, GARNISHED, ATTACHED, EXECUTED ON
OR LEVIED AGAINST.  DURING THE LIFETIME OF THE EMPLOYEE, THE OPTION SHALL BE
EXERCISABLE ONLY BY THE EMPLOYEE.


 


8.                                      ADJUSTMENTS.  IN THE EVENT OF ANY CHANGE
IN THE STOCK OF THE COMPANY BY REASON OF ANY STOCK DIVIDEND, RECAPITALIZATION,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, COMBINATION OR EXCHANGE OF
SHARES, OR ANY RIGHTS OFFERING TO PURCHASE STOCK AT A PRICE SUBSTANTIALLY BELOW
FAIR MARKET VALUE, OR OF ANY SIMILAR CHANGE AFFECTING THE STOCK, THE NUMBER AND
KIND OF SHARES SUBJECT TO THE OPTION AND THEIR PURCHASE PRICE PER SHARE SHALL BE
APPROPRIATELY ADJUSTED CONSISTENT WITH SUCH CHANGE IN SUCH MANNER AS THE
COMMITTEE MAY DEEM EQUITABLE TO PREVENT SUBSTANTIAL DILUTION OR ENLARGEMENT OF
THE RIGHTS GRANTED TO THE EMPLOYEE HEREUNDER.  ANY ADJUSTMENT SO MADE SHALL BE
FINAL AND BINDING UPON THE EMPLOYEE.


 


9.                                      NO RIGHTS AS STOCKHOLDER.  THE EMPLOYEE
SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES OF STOCK
SUBJECT TO THE OPTION PRIOR TO THE DATE OF EXERCISE AND PAYMENT FOR SUCH SHARES.

 

2

--------------------------------------------------------------------------------


 


10.                               NO RIGHT TO CONTINUED EMPLOYMENT.  THE OPTION
SHALL NOT CONFER UPON THE EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF
EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH THE RIGHT OF
HIS EMPLOYER TO TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


11.                               COMPLIANCE WITH LAWS AND REGULATIONS.  THE
OPTION, AND THE OBLIGATION OF THE COMPANY TO SELL AND DELIVER SHARES HEREUNDER,
SHALL BE SUBJECT TO ALL APPLICABLE FEDERAL AND STATE LAWS, RULES AND REGULATIONS
AND TO SUCH APPROVALS BY ANY GOVERNMENT OR REGULATORY AGENCY AS MAY BE
REQUIRED.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY
CERTIFICATES FOR SHARES OF STOCK PRIOR TO (I) THE LISTING OF SUCH SHARES ON ANY
STOCK EXCHANGE ON WHICH THE STOCK MAY THEN BE LISTED; AND (II) THE COMPLETION OF
ANY REGISTRATION OR QUALIFICATION OF SUCH SHARES UNDER ANY FEDERAL OR STATE LAW,
OR ANY RULE OR REGULATION OF ANY GOVERNMENT BODY WHICH THE COMPANY SHALL, IN ITS
SOLE DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE.  MOREOVER, THE OPTION
MAY NOT BE EXERCISED IF ITS EXERCISE OR THE RECEIPT OF SHARES OF STOCK PURSUANT
THERETO, WOULD BE CONTRARY TO APPLICABLE LAW.


 


12.                               INVESTMENT REPRESENTATION.  THE COMMITTEE MAY
REQUIRE THE EMPLOYEE TO FURNISH TO THE COMPANY, PRIOR TO THE ISSUANCE OF ANY
SHARES UPON THE EXERCISE OF ALL OR ANY PART OF THE OPTION, AN AGREEMENT (IN SUCH
FORM AS THE COMMITTEE MAY SPECIFY) IN WHICH THE EMPLOYEE REPRESENTS THAT THE
SHARES ACQUIRED BY HIM UPON EXERCISE ARE BEING ACQUIRED FOR INVESTMENT AND NOT
FOR RESALE OR WITH A VIEW TO DISTRIBUTION THEREOF.


 


13.                               WITHHOLDING TAXES.  THE COMPANY MAY DIRECTLY
OR INDIRECTLY WITHHOLD ALL FEDERAL, STATE, CITY OR OTHER TAXES AS A RESULT OF
THE EMPLOYEE’S EXERCISE OF THE OPTION.


 

In order to provide for the necessary withholding under this Agreement, the
Company will deduct the additional amount of withholding required from the
Employee’s salary unless the Employee makes other provision in accordance with
this Agreement.  The Employee has an option to provide the Company with the
necessary funds for this purpose or advising the Company that the Employee will
accept a reduction in the amount of Stock due equal to the amount of withholding
required.

 

The Company will advise the Employee at the appropriate time when the additional
withholding funds are required so that the Employee can provide for the
necessary funds or advise the Company that the Employee will accept a reduction
in the amount of Stock due.

 

If a reduction in Stock is requested, the Company may deliver only the number of
whole shares remaining after the withholding has been accomplished.

 


14.                               BINDING TERMS.  THE EMPLOYEE HEREBY
ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL THE
TERMS AND PROVISIONS THEREOF, INCLUDING THE TERMS AND PROVISIONS ADOPTED AFTER
THE GRANTING OF THE OPTION BUT PRIOR TO THE COMPLETE EXERCISE HEREOF.  THIS
AGREEMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE EMPLOYEE
AND THE COMPANY AND THEIR RESPECTIVE PERMITTED SUCCESSORS, ASSIGNS, HEIRS,
BENEFICIARIES, AND REPRESENTATIVES.  ALL CAPITALIZED TERMS IN THIS AGREEMENT
THAT ARE NOT SPECIFICALLY DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN
THE PLAN.

 

3

--------------------------------------------------------------------------------


 


15.                               NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING.


 


16.                               HEADINGS OF NO EFFECT.  THE SECTION HEADINGS
CONTAINED IN THIS AGREEMENT ARE INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND
SHALL NOT IN ANY WAY AFFECT THE MEANING OR INTERPRETATION OF ANY OF THE
PROVISIONS OF THE AGREEMENT.


 


17.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO (2) COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


18.                               GOVERNING LAW.  THIS AGREEMENT HAS BEEN
EXECUTED AND DELIVERED IN THE STATE OF TEXAS AND ITS VALIDITY, INTERPRETATION,
PERFORMANCE, AND ENFORCEMENT SHALL BE GOVERNED BY THE LAWS OF THAT STATE.  IF
ANY PROVISIONS OF THIS INSTRUMENT SHALL BE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF
SHALL CONTINUE TO BE FULLY EFFECTIVE.  IN THE EVENT THE COMPANY DETERMINES THAT
AN ADVERSE CLAIM EXISTS TO PAYMENTS TO BE MADE PURSUANT TO THIS AGREEMENT, THE
COMPANY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO INTERPLEAD THE PARTIES
WITH CLAIMS TO SUCH PAYMENTS AND RECOVER REASONABLE ATTORNEY FEES AND COURT
COSTS FROM INTERPLEAD FUNDS.


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date.

 

 

 

STEWART & STEVENSON SERVICES, INC.

 

 

 

 

 

 

By:

  /s/ Carl B. King

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

  /s/ Max L. Lukens

 

 

 

Max L. Lukens

 

 

 

 

4

--------------------------------------------------------------------------------